DETAILED ACTION
This Office Action is in response to the applicant's amendment filed November 14th, 2022. In virtue of this communication, claims 17, 19-23, 25-36, 38, and 39 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0005931 A1; hereinafter Lee).

With respect to claim 17, Lee discloses an optoelectronic component 100 in at least Figs. 1-4b comprising: 
a housing (comprising 110 and 120) having a top side (top of 120 minus 121), two protrusions 121 on the top side projecting beyond the top side and arranged on opposite sides of the housing (comprising 110 and 120), and no additional protrusions between the two protrusions 121, the top side of the housing (comprising 110 and 120) being parallel to top sides of the protrusions 121 (see Figs. 1-3 and paragraphs 45-45, 57; note in Fig. 3, which is a cross-sectional view along line I-I’ of Fig. 1, no additional protrusions are between the protrusion 121 on the left and the protrusion 121 on the right; also see Fig. 3 annotated below); 
an optoelectronic semiconductor chip 10 arranged between the protrusions 121 (see Figs. 2-4b and paragraphs 45, 47, 48, 65); and 
a transparent structure 150 at least partially arranged on the top side of the housing (comprising 110 and 120) between the protrusions 121 and partially above the optoelectronic semiconductor chip 10 (see Figs. 1-3 and paragraphs 45, 57-61), 
wherein the transparent structure 150 is guided to an edge at the top side (top of 120 minus 121) of the housing (comprising 110 and 120) on each side of the housing where no protrusion is present (see Fig. 1 and paragraphs 57-60; see 150 extending to edge of 120 where 121 is not present in Fig. 1).
Lee does not explicitly disclose wherein the transparent structure, in cross-sectional view, is planar with the top sides of the protrusions in regions adjacent to the protrusions of the housing.
However, Lee does disclose wherein the transparent structure 150, in cross-sectional view, is substantially planar with the top sides of the protrusions 121 in regions adjacent to the protrusions 121 of the housing (comprising 110 and 120) (see Fig. 1-3 and paragraphs 57-60; note top surface of 150 and 121 in Fig. 3 are substantially planar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transparent structure of Lee, in cross-sectional view, would be planar with the top sides of the protrusions in regions adjacent to the protrusions of the housing as Lee discloses the general conditions of the claim and discovering the optimum or workable range of planarity involves ordinary skill in the art (see MPEP 2144.05 I). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the transparent structure of Lee, in cross-sectional view, would be planar with the top sides of the protrusions in regions adjacent to the protrusions of the housing because such a configuration would have been an obvious matter of design choice which would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

    PNG
    media_image1.png
    338
    465
    media_image1.png
    Greyscale


With respect to claim 19, Lee discloses the optoelectronic component according to claim 17, wherein the transparent structure 150 comprises a lens structure 150 (see Figs. 1-3 and paragraphs 59, 61).

With respect to claim 20, Lee discloses the optoelectronic component according to claim 19, wherein a rotational symmetry axis of the lens structure 150 is arranged above a center of the optoelectronic semiconductor chip 10 (see Figs. 1-3 and paragraphs 45, 57-60; note position of 150 over 10).

With respect to claim 21, Lee discloses the optoelectronic component according to claim 17, wherein the transparent structure comprises a first area (where 150 contacts 120) and a second area (middle of 150), wherein the first area is adjacent to the top side of the housing (comprising 110 and 120) and arranged between the protrusions 121, wherein the second area (middle of 150) is arranged above the optoelectronic semiconductor chip 10 and above or below the first area (where 150 contacts 120), and wherein the transparent structure 150 is guided two edges at the top side of the housing (comprising 110 and 120) (see Figs. 1-3 and paragraphs 45, 57-60; the lower part of the middle of 150 not between 121 as it is below the surfaces of 121; note 150 above 10 in Fig. 3; see 150 at edges of 120 where 121 is not present in Fig. 1).

With respect to claim 22, Lee discloses the optoelectronic component according to claim 17, wherein a height of the optoelectronic semiconductor chip 10 is less than a height of the protrusions 121 (see Fig. 3 and paragraphs 48, 57, 65; height measured from top of 110).

With respect to claim 23, Lee discloses the optoelectronic component according to claim 17, further comprising a conversion layer 50 arranged between the transparent structure 150 and the optoelectronic semiconductor chip 10 (see Figs. 3-4b and paragraphs 45, 65, 67, 68).

With respect to claim 25, Lee discloses a method for manufacturing an optoelectronic component 100 in at least Figs. 1-4b, the method comprising: 
producing a housing (comprising 110 and 120) having a top side (top of 120 minus 121), two protrusions 121 projecting over the top side and arranged on opposite sides of the housing (comprising 120), and no additional protrusions between the two protrusions 121, the top side of the housing (comprising 110 and 120) being parallel to top sides of the protrusions 121 (see Figs. 1-3 and paragraphs 45-48, 57; note in Fig. 3, which is a cross-sectional view along line I-I’ of Fig. 1, no additional protrusions are between the protrusion 121 on the left and the protrusion 121 on the right; also see Fig. 3 annotated below); 
inserting an optoelectronic semiconductor chip 10 into the housing (comprising 110 and 120) between the protrusions 121 (see Figs. 2-4b and paragraphs 45, 47, 48, 65); and 
applying a transparent structure 150 to the top side of the housing (comprising 110 and 120), the transparent structure 150 being arranged at least partially between the protrusions 121 and partially above the optoelectronic semiconductor chip 10 (see Figs. 1-3 and paragraphs 45, 57-61), 
wherein the transparent structure 150 is guided to an edge at the top side (top of 120 minus 121) of the housing (comprising 110 and 120) on each side of the housing where no protrusion is present (see Fig. 1 and paragraphs 57-60; see 150 extending to edge of 120 where 121 is not present in Fig. 1).
Lee does not explicitly disclose wherein the transparent structure, in cross-sectional view, is planar with the top sides of the protrusions in regions adjacent to the protrusions of the housing.
However, Lee does disclose wherein the transparent structure 150, in cross-sectional view, is substantially planar with the top sides of the protrusions 121 in regions adjacent to the protrusions 121 of the housing (comprising 110 and 120) (see Fig. 1-3 and paragraphs 57-60; note top surface of 150 and 121 in Fig. 3 are substantially planar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the transparent structure of Lee, in cross-sectional view, would be planar with the top sides of the protrusions in regions adjacent to the protrusions of the housing as Lee discloses the general conditions of the claim and discovering the optimum or workable range of planarity involves ordinary skill in the art (see MPEP 2144.05 I). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the transparent structure of Lee, in cross-sectional view, would be planar with the top sides of the protrusions in regions adjacent to the protrusions of the housing because such a configuration would have been an obvious matter of design choice which would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application (see MPEP 2144 I).

    PNG
    media_image1.png
    338
    465
    media_image1.png
    Greyscale

With respect to claim 38, Lee discloses the optoelectronic component according to claim 17, wherein the protrusions 121 are set off from side faces of the housing (comprising 110 and 120) (see Figs. 1-3 and paragraphs 45-48, 57; note in Fig. 3 that protrusions 121 are set off from the side faces of 110).

Claims 26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0005931 A1; hereinafter Lee) in view of Kuramoto et al. (US 2014/0124812 A1; hereinafter Kuramoto).

With respect to claim 26, Lee discloses the method according to claim 25. 
Lee does not explicitly disclose wherein the housing is produced from a plastic material by an injection-molding process.
Kuramoto discloses a method for manufacturing an optoelectronic component 400 in Figs. 2A-2E and 6A-6C wherein a housing 25 is produced from a plastic material by an injection-molding process (see Figs. 2A-2E, 6A-6C, and paragraphs 47, 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the housing of Lee would be produced from a plastic material by an injection-molding process as taught by Kuramoto because plastic material is a well-known housing material and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07). Additionally, injection-molding is a well-known process for producing housings from plastic material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the housing of Lee would be produced from a plastic material by an injection-molding process as taught by Kuramoto because such a method is well known and could be implemented into the method with predictable results (see MPEP 2143).

With respect to claim 31, Lee discloses the method according to claim 25.
Lee does not explicitly disclose wherein a plurality of housings is produced adjacent to one another in an intermediate product, wherein the protrusions of the housings are formed continuously across the intermediate product, wherein transparent material is applied at least partially between the continuous protrusions, and wherein the intermediate product is subsequently separated into individual optoelectronic components.
Kuramoto discloses a method for manufacturing an optoelectronic component 400 in Figs. 2A-2E and 6A-6C wherein a plurality of housings 25 is produced adjacent to one another in an intermediate product, wherein the protrusions 33 of the housings are formed continuously across the intermediate product (each housing 25 has continuous protrusions), wherein transparent material 40 is applied at least partially between the continuous protrusions 33, and wherein the intermediate product is subsequently separated into individual optoelectronic components (see Figs. 2A-2E and 6A-6C and paragraphs 47-49, 52, 80, 82, 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Lee would comprise wherein a plurality of housings is produced adjacent to one another in an intermediate product, wherein the protrusions of the housings are formed continuously across the intermediate product, wherein transparent material is applied at least partially between the continuous protrusions, and wherein the intermediate product is subsequently separated into individual optoelectronic components as taught by Kuramoto because such a method is well known in the art and it is well known in the art that optoelectronic housings should be made in bulk to save processing time and money (see MPEP 2144 I).

With respect to claim 32, the combination of Lee and Kuramoto discloses the method according to claim 31, wherein the housing or the intermediate product has a ramp (the inner sides of molding 25 is formed with an inclined angle (ramp)), wherein the ramp comprises ramp protrusions, wherein the ramp protrusions merge into the protrusions at a boundary between the ramp and the top side (see Fig. 2C, the ramp sides protrude from the bottom of the molding 25 and merge into the protrusion 33), and wherein the transparent material 40 is additionally applied between the ramp protrusions (40 is applied inside the ramp protrusions) (see Kuramoto: Figs. 2A-2D, 6A-6C and paragraphs 47, 63, 65, 80-82).

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0005931 A1; hereinafter Lee) in view of Jaeger et al. (US 2010/0193815 A1; hereinafter Jaeger).

With respect to claim 27, Lee discloses the method according to claim 25. 
Lee does not explicitly disclose the method further comprising inserting the housing with the optoelectronic semiconductor chip into a transfer-molding tool, wherein the transparent structure comprises a plastic and/or an epoxy resin and/or a silicone, and wherein the transparent structure is produced by a transfer-molding process within the transfer-molding tool.
Jaeger discloses a method for manufacturing an optoelectronic component in at least Figs. 1-4D further comprising inserting a housing with the optoelectronic semiconductor chip 4 into a transfer-molding tool, wherein a transparent structure 19 comprises a plastic (14) and/or an epoxy resin and/or a silicone, and wherein the transparent structure 19 is produced by a transfer-molding process within the transfer-molding tool (see Figs. 1-4E and paragraphs 18, 30, 99, 102, 104, 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Lee would further comprise inserting the housing with the optoelectronic semiconductor chip into a transfer-molding tool, wherein the transparent structure comprises a plastic and/or an epoxy resin and/or a silicone, and wherein the transparent structure is produced by a transfer-molding process within the transfer-molding tool as taught by Jaeger because such a method is well known in the art that is suitable for mass production thereby saving time and money (see MPEP 2144 I and Jaeger paragraphs 13, 110).

With respect to claim 30, the combination of Lee and Jaeger discloses the method according to claim 27, wherein an injection-molding tool is embodied in such a way that a lens 19 structure of a transparent material is produced (see Jaeger: Figs. 1-4E and paragraphs 24, 104, 107, 110).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0005931 A1; hereinafter Lee) in view of Park et al. (US 2013/0334556 A1; hereinafter Park).

With respect to claim 39, Lee discloses the optoelectronic component according to claim 19.
Lee does not explicitly disclose wherein the lens structure comprises a concave lens. However, Lee does disclose wherein upper and lower surfaces of the lens structure 150 may be modified in various ways (see paragraph 59).
Park discloses an optoelectronic component in at least Figs. 11, 12, 14, and 24 wherein a lens structure (surface S2 of 140) comprises a concave lens (see Fig. 24 and paragraph 154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens structure of Lee to comprise a concave lens as taught by Park because such a configuration can reduce optical losses as necessitated by the specific requirements of a given application (see Park: paragraph 154 and MPEP 2144 I). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens structure of Lee to comprise a concave lens as taught by Park because it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application (see MPEP 2144.04 IV B).

Allowable Subject Matter
Claims 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The known prior art does not teach claim 33 as a whole. In particular, the prior art does not disclose or fairly suggest inserting the housing with the optoelectronic semiconductor chip into a transfer-molding tool such that the transfer-molding tool rests on the protrusions and the housing with the protrusions and an injection-molding tool thereby forming a region which is sealed for a transparent material in combination with the remaining limitations called for in claim 33. 
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 33. Therefore, claim 33 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 34-36 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additionally, claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose or fairly suggest:
wherein the housing with the optoelectronic semiconductor chip is inserted into the transfer-molding tool in such a way that the transfer-molding tool rests on the protrusions and the housing with the protrusions and an injection-molding tool thereby forming a region which is sealed for a transparent material and into which the transparent material is transfer-molded, as called for in claim 28; and
wherein the protrusions are deformed when the housing is inserted into the transfer-molding tool, as called for in claim 29.

Response to Arguments
Applicant's arguments filed November 14th, 2022 have been fully considered but they are not persuasive.
With respect to independent claims 17 and 25, the applicant argues that “Lee does not show no additional protrusions between (any of the) two opposite protrusions.” The examiner respectfully disagrees. 
As outlined in the rejection above and shown in Fig. 3 of Lee, which is a cross-sectional view along line I-I’ of Fig. 1, no protrusions are present between the protrusion 121 on the left and the protrusion 121 on the right. The claim does not limit the total number of protrusions to only be two but simply requires no additional protrusions between the two protrusions. This is the case in Lee. The claims 17 and 25 and their dependents remain rejected.
It is noted that claim language that requires the structural planar configuration of the transparent structure and the protrusions to specifically result from the molding process could distinguish the claimed invention from the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829